94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clifford E. OSBORN, Petitioner-Appellant,v.Sherman HATCHER, Warden, Respondent-Appellee.
No. 95-16823.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Clifford Osborn, a Nevada state prisoner, appeals pro se the district court's denial of his third petition for writ of habeas corpus.  Osborn, who pleaded guilty in 1983 to kidnapping, robbery, grand larceny and possession of a firearm, alleges a host of sentencing errors.  We have jurisdiction under 28 U.S.C. § 2253, and we affirm for the reasons set forth in the Magistrate's Report and Recommendation.  No further filings will be accepted in this closed docket.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3